Title: To John Adams from Jeremy Belknap, 10 March 1790
From: Belknap, Jeremy
To: Adams, John



Dear Sir
Boston March 10 1790.

By your indulgence in permitting me to ask you any questions, I am emboldened to send you one of my circular letters; by which you may see that I intend to leave no practicable source of information unexplored. If it should be in your power to suggest any thing relative to either of the topics mentioned, I should be happy in receiving the communication.
There is another point about which I wish for satisfaction, & I know no person more capable of giving it than yourself.  The annalist Chalmers had free access to the plantation Office in London; where he found many things much to his purpose.  There are also doubtless many which might serve mine; but I cannot go to Europe. Can you tell me, Sir, whether that Office is under such regulations as that an American might have access to it—& if it is, do you know of any person who might be employed—& do you think a search there could be made without any considerable expense?
I am Dr Sir with much Respect / Yr obliged & obedt. Servt

Jeremy Belknap